 Case: 1:20-cv-00511-SJD-KLL Doc #: 43 Filed: 08/20/21 Page: 1 of 2 PAGEID #: 400




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


 BUSH TRUCK LEASING, INC.,                        )      Case No. 1:20-cv-00511-SJD-KLL
                                                  )
                   Plaintiff,                     )      Judge Susan J. Dlott
                                                  )
        -v-                                       )      Magistrate Judge Karen L. Litkovitz
                                                  )
 ALL WAYS AUTO TRANSPORT, LLC,                    )
                                                  )      JOINT MOTION TO EXTEND TIME TO
        Defendant.                                )         RESPOND TO OBJECTIONS TO
                                                  )       MAGISTRATE JUDGE LITKOVITZ’S
                                                  )       REPORT AND RECOMMENDATION
                                                  )

       The parties, Bush Truck Leasing, Inc. (“BTL”), and All Ways Auto Transport, LLC

“AW”), hereby jointly move the court for an extension of time to respond to the opposing party’s

objections to Magistrate Judge Litkovitz’s Report and Recommendation. BTL and AW each filed

objections to the Magistrate’s Report and Recommendation on August 9, 2021. Pursuant to Civ.R.

72(b)(2), the parties’ respective responses to the objections are due on August 23, 2021. The

parties are discussing mutual withdrawal of their respective objections and, accordingly, jointly

request an additional 7 days, until August 30, 2021, to file their responses to permit further

discussion on potential withdrawal. A proposed order is attached for the Court’s convenience.

                                                      Respectfully submitted,

/s/ Jacob D. Rhode                                    /s/ Rick L. Ashton
Jacob D. Rhode (008936) (Trial Attorney)              Rick L. Ashton (0077768), Trial Attorney
Joseph B. Womick (0097743)                            Jeffrey R. Corcoran (0088222)
Keating Muething & Klekamp, PLL                       Allen Stovall Neuman Fisher & Ashton LLP
One East Fourth Street, Suite 1400                    17 South High Street, Suite 1220
Cincinnati, Ohio 45202                                Columbus, OH 43215
jrhode@kmklaw.com; jwomick@kmklaw.com                 T: 614-221-8500
Phone: 9513) 579-6528                                 F: 614-221-5988
Fax: (513) 579-6457                                   ashton@asnfa.com; corcoran@asnfa.com
Counsel for Plaintiff
Case: 1:20-cv-00511-SJD-KLL Doc #: 43 Filed: 08/20/21 Page: 2 of 2 PAGEID #: 401




                                           and

                                           Reda & Des Jardins, LLC
                                           736 N. Western Avenue, Suite 353
                                           Lake Forest, Illinois 60045
                                           T: (877) 809-4567
                                           F: (224) 232-8897
                                           Email: service@rdlawyers.com

                                           Counsel for Defendant All Ways
                                           Auto Transport, LLC
                                           11063601.1




                                       2
